Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/2021 has been entered. 
Response to Arguments
Applicant's arguments filed on 1/25/2021 have been fully considered but they are not persuasive. 
Examiner respectfully disagrees with Applicants argument that “It is clear from the referenced disclosure that Tseng merely teaches the first UE sending the second UE a SL-unicast link problem report in response to the first UE being unable to comply. The first UE then continuously uses a SL-unicast configuration setting of the first UE. The second UE does not transmit a failure message for reception by the first UE.     In stark contrast. Applicant's claimed invention requires that the first UE receives a failure message from the second UE corresponding to the PC5 RRC message including the AS-layer configuration. Therefore, Applicant respectfully asserts that the cited references, including Tseng, fail to teach or suggest at least such a unique failure transmission and reception methodology” because Tseng et al. discloses the messages .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. US 2020/0351975 in view of Wu et al. US 2020/0245394.
Claims 1 and 9:
Tseng et al. discloses a first UE (User Equipment) (second UE; Tseng et al.; [0045]), comprising: a control circuit; a processor installed in the control circuit; and a memory installed in the control circuit and operatively coupled to the processor; wherein the processor is configured to execute a program code stored in the memory (Tseng et al.; Fig. 10) and a method for a first UE (User Equipment) in RRC(Radio Resource Control)_CONNECTED to detect configuration failure (Tseng et al.; TABLE 5), comprising:
transmitting a first PC5 RRC message to a second UE (first UE; Tseng et al.; [0045]), wherein the first PC5 RRC message includes an AS (Access Stratum)-layer configuration for the unicast link (Tseng et al.; Fig. 2; [0045]; [0053]);

transmitting a RRC message, which is used to indicate a configuration failure, to a network node in response to reception of the second PC5 RRC message (Tseng et al.; [0060]).
Tseng et al. fails to teach transmitting a first PC5-S message to establish a unicast link with a second UE; receiving a second PC5-S message from the second UE to complete establishment of the unicast link.
However, Wu et al. discloses the above limitations (Wu et al.; [0173]-[0176]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to establish a unicast link using PC5-S signaling, in the system of Tseng et al., and to provide AS SL configuration parameters using RRC only after PC5-S is completed as taught by Wu et al. in order to facilitate establishing a connection (e.g., a unicast connection) in the system.
Claims 7 and 15:
Tseng et al. and Wu et al. disclose the RRC message which is used to indicate the configuration failure, includes a cause indicating the configuration failure or a unicast link failure (Tseng et al.; [0060]).
Claims 8 and 16:
Tseng et al. and Wu et al. disclose the network node is a base station (Tseng et al.; [0060]).
Claims 17 and 19:

Claims 18 and 20:
Tseng et al. and Wu et al. disclose the second PC5-S message is a Direct Communication Accept message (Wu et al.; Fig. 7).

Claims 2-4 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. US 2020/0351975 in view of Wu et al. US 2020/0245394 and further in view of Watfa et al. US 2017/0303322.
Tseng et al. and Wu et al. disclose the claim invention as to claims 1 and 9 above.
Tseng et al. and Wu et al. fail to teach regarding claims 2 and 10: transmitting a first RRC message to the network node, wherein the first RRC message includes a request for a SLRB (Sidelink Radio Bearer) configuration.
Tseng et al. and Wu et al. fail to teach regarding claims 3 and 11: receiving a second RRC message from the network node, wherein the second RRC message includes the SLRB configuration.
Tseng et al. and Wu et al. fail to teach regarding claims 4 and 12: transmitting a third RRC message to the network node, wherein the third RRC message is a complete message in response to reception of the second RRC message.
However, Watfa et al. discloses transmitting a first RRC message to the network node, wherein the first RRC message includes a request for a SLRB (Sidelink Radio Bearer) configuration (request authorization for a ProSe bearer establishment; 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide bearer establishment as taught
by Watfa et al. in the system taught by Tseng et al. and Wu et al. in order to provide optimizations for ProSe communications.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Skripnikov whose telephone number is (571)270-1958.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on (571)270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ALEX SKRIPNIKOV/Primary Examiner, Art Unit 2416